UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 6, 2008 TIAA-CREF U.S. Real Estate Fund I, L.P. (Exact Name of Registrant as Specified in its Charter) Delaware 20-8384359 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 333-141315 (Commission File Number) c/o Teachers Insurance and Annuity Association of America 730 Third Avenue New York, New York 10017-3206 (Address of principal executive offices) (Zip Code) (Registrants Telephone Number, Including Area Code): (212) 490-9000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On November 6, 2008, TIAA-CREF U.S. Real Estate Fund I, L.P. (the Registrant) filed a Post-Effective Amendment No. 1 to the Registrants Registration Statement on Form S-11 (No. 333-141315) (as amended, the Registration Statement) with the U.S. Securities and Exchange Commission (the Amendment). The Amendment was filed to deregister the $300,000,000 of the Registrants units of limited partnership interest registered for sale under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIAA-CREF U.S. REAL ESTATE FUND I, L.P. By: TIAA-CREF USREF I GP, LLC, its general partner DATE : November 6, 2008 By: /s/ Thomas C. Garbutt Thomas C. Garbutt President and Manager
